{¶ 22} While I concur in the judgment of the majority, I do so for different reasons. In my opinion, there was absolutely no evidence adduced at trial that could demonstrate that Pelfrey was consuming an alcoholic beverage when Officer Silcox arrived at the residence.
 {¶ 23} When Officer Silcox first observed Pelfrey, Pelfrey had a beer bottle in his hand. There is no evidence that there was anything in that bottle at the time. The only other indication that Pelfrey may have been consuming an alcoholic beverage is the father's statement that it would not surprise him if his son had consumed beer after he (the father) went to bed. This statement is a conclusion on the part of the witness. Any question to that effect would have been objectionable, as would the statement if offered gratuitously. Even if not objected to and stricken, the trial court could give no weight to such speculation.
 {¶ 24} It is axiomatic that a criminal conviction requires a finding of guilt beyond a reasonable doubt. The mere possibility, or even a probability, that Pelfrey may have committed a criminal act is insufficient to sustain a conviction for a criminal offense as a matter of law.
 {¶ 25} Therefore, I would rule that the finding of the trial court was based on insufficient evidence as a matter of law. I would find plain error on this basis and would not reach the issue of whether Pelfrey was "accompanied" by a parent. *Page 396